Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a deployable pneumatic assembly, classified in B60F3/0015.
II. Claims  2-3, drawn to a bow unit with thruster, classified in B63H5/07.
III. Claim 4-7, drawn to connector for connecting to other container with alignment assembly, classified in B63B2221/00.
IV. Claims  8-9, drawn to container with fluid inlet/outlet and to store and pump fluid, classified in B63B25/12.
V. Claim 10, drawn to container with deployable robot with propulsion, sensor and control, classified in B63G8/001.
VI. Claim 11, drawn to container with plurality of storage compartment, classified in B63B25/006.
VII. Claim 12, drawn to container with deployable side walls, floatation and ballast, classified in B60F3/0038.
VIII. Claim 13, drawn to container collector with capture assembly, deflector and recovery tether for connecting to an autonomous container, classified in B63B35/38.

The inventions are independent or distinct, each from the other because:


In re invention II and III, the combination as claimed does not require the particulars of the subcombination as claimed because it does not need the connector and alignment assembly for connecting to other containers as recited in invention III.  The subcombination has separate utility such as the connector and alignment assembly may be used for a trailer hitch.
In re invention III and IV, the combination as claimed does not require the particulars of the subcombination as claimed because it does not need the fluid inlet/outlet with pump as recited in invention IV.  The subcombination has separate utility such as the recited features may be used on a fireboat.
In re invention IV and V, the combination as claimed does not require the particulars of the subcombination as claimed because it does not need the plurality of storage compartments as recited in invention V.  The subcombination has separate utility such as the plurality of storage compartments may be used on a cargo ship.
In re invention V and VI, the combination as claimed does not require the particulars of the subcombination as claimed because it does not need a deployable autonomous robot as recited in invention VI.  The subcombination has separate utility such as the robot may be used on a fireboat for search and rescue.

In re invention VII and VIII, the combination as claimed does not require the particulars of the subcombination as claimed because it does not need the recovery tether for connecting to an autonomous container as recited in invention VIII.  The subcombination has separate utility such as the recovery tether for connecting to an autonomous container may be used on a rescue boat.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a burden to search the independently classified inventions.
The prior art applicable to one invention would not likely be applicable to another invention.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

A telephone call is normally made prior to sending-out a written election requirement.  However, per Section 812.01 of the MPEP, a telephone call is not required if the election is considered complex, as is the case for this Instant Application.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on M-F 9:30 a.m. - 5:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/              Primary Examiner, Art Unit 3611